Memorandum by tile Court, In an action to recover damages for personal injuries plaintiff appeals from a judgment of the Supreme iCourt in favor of defendants entered upon a jury verdict and from an- order denying his motion to set aside the verdict. It was plaintiff’s contention at the trial that -while walking upon a public street in the City of Elmira, New York on March 12, 1958 he was thrown and injured when an employee of defendant Miller negligently moved upward from the vault beneath the more westerly of two metal doors recessed in the concrete surface of the" sidewalk adjacent to premises owned and occupied by defendant savings and loan association and used by it as a means of access to the cellar of its premises for the -purpose of removing accumulated waste materials therefrom. The record discloses that the testimony was in sharp conflict and the credibility of witnesses directly involved. Wo cannot reasonably say that on a fair interpretation of the evidence the jury could not have reached the conclusion that plaintiff’s fall did not occur in the manner and at the place claimed. Nor do we perceive any basis which would warrant the inference that the verdict was the result of caprice. Judgment and order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.